 Case 21-01214-SLM         Doc 14-4 Filed 06/11/21 Entered 06/11/21 12:12:32           Desc
                               Proposed Order Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)


 In re                                                   Case No. 20-23720-SLM

 BARIS A. KANTARCI,                                      Chapter 7

                 Debtor.                                 Honorable Stacey L. Meisel


 COSMOPOLITAN FOOD GROUP, INC.

                           Plaintiff,                    Adv. No. 21-01214

                      v.

 BARIS A. KANTARCI

                           Defendant.



     ORDER GRANTING REQUEST OF COSMOPOLITAN FOOD GROUP, INC.
   FOR THE ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT BARIS A.
   KANTARCI PURSUANT TO FED. R. BANKR. P. 7055 AND FED. R. CIV. P. 55(b)(2)

The relief set forth on the following pages, numbered two (2) through three (3) is ORDERED.




                                              1
HF 13839373v.1
    Case 21-01214-SLM            Doc 14-4 Filed 06/11/21 Entered 06/11/21 12:12:32                         Desc
                                     Proposed Order Page 2 of 3



            This matter coming before the Court on the request (the “Request”) of Cosmopolitan Food

Group, Inc. (“CFG”), the plaintiff in the above-captioned matter, for the entry of default judgment

against defendant Baris A. Kantarci (“Defendant”) pursuant to Rule 7055 of the Federal Rules of

Bankruptcy Procedure, Rule 55(b) of the Federal Rules of Civil Procedures, and Rule 7055-1 of

the Local Rules for the Bankruptcy Court for the District of New Jersey; and this Court having

found that CFG’s notice of the Request and opportunity for a hearing on the Request were

appropriate and no other notice need be provided; and this Court having reviewed the Request, the

Certification in Support of Entry of Final Judgment by Default Against Defendant Baris A.

Kantarci, and the Memorandum of Law in Support of Entry of Judgment by Default Against

Defendant Baris A. Kantarci (the “Memorandum of Law”);1 and this Court having determined that

the legal and factual bases set forth in the Request establish just cause for the relief granted under

the Request; and upon all proceedings had before this Court; and after due deliberation and

sufficient cause appearing therefor,

            IT IS HEREBY FOUND AND DETERMINED THAT:

            A.     This Court has jurisdiction over the Request under 28 U.S.C. §§ 157 and 1334 and

the Standing Order of Reference from the United States District Court for the District of New

Jersey, dated September 18, 2012. Consideration of the Request is a core proceeding under 28

U.S.C. § 157(b)(2). Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.

            B.     Good and sufficient notice of the Request and the relief sought in the Request has

been given under the circumstances, and no other or further notice is required, except as set forth

herein. A reasonable opportunity to object and be heard regarding the relief provided herein has

been afforded to Defendant.



1
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Memorandum of Law.
                                                          2
HF 13839373v.1
 Case 21-01214-SLM         Doc 14-4 Filed 06/11/21 Entered 06/11/21 12:12:32         Desc
                               Proposed Order Page 3 of 3



            THEREFORE, IT IS HEREBY ORDERED THAT:

            1.   The Request is GRANTED as set forth herein.

            2.   Judgment is entered in favor of CFG and against Defendant, determining that

CFG’s State Court Judgment, in the amount of $596,186.06, is nondischargeable pursuant to 11

U.S.C. §§ 523(a)(2)(A), 523(a)(4), and 523(a)(6).




                                               3
HF 13839373v.1
